Citation Nr: 0310453	
Decision Date: 05/30/03    Archive Date: 06/02/03

DOCKET NO.  02-02 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been submitted in order 
to reopen a claim for service connection for an eye disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Hinton, Counsel







INTRODUCTION

The veteran served on active duty from January 1964 to 
January 1966.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a May 2001 decision by the Montgomery, Alabama, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).


FINDINGS OF FACT

1.  In an October 1966 decision, the Board last denied 
entitlement to service connection for an eye disorder.

2.  The evidence received subsequent to the October 1966 
decision is so significant that it must be considered in 
order to fairly decide the merits of the veteran's claim.


CONCLUSION OF LAW

The evidence received subsequent to the October 1966 Board 
decision, which denied service connection for an eye 
disorder, is new and material and the requirements to reopen 
the veteran's claim of entitlement to service connection for 
an eye disorder have been met.  38 U.S.C.A. §§ 5108, 7104 
(West 2002); 38 C.F.R. § 3.156 (a) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000). See, 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002).  This law eliminates the concept of a well-
grounded claim, and redefines the obligations of VA with 
respect to the duty to assist.  The new law also includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The final rule implementing the VCAA was published on August 
29, 2001, 66 Fed. Reg. 45,620-32 (Aug.29, 2001) (codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).  The 
Board notes that the provisions of 38 C.F.R. § 3.156(a) 
regarding new and material claims were amended effective 
August 29, 2001.  These amendments are effective only on 
claims received on or after August 29, 2001, and are, thus, 
not relevant in the instant case.  See 66 Fed. Reg. 45620-
45632 (August 29, 2001).

In this regard the veteran was notified of the requirements 
necessary to establish his claim in the statement of the 
case.  In a January 2003 letter to the veteran, the veteran 
was notified of VCAA provisions, and of VA's duty to assist 
the veteran by obtaining evidence from various sources and to 
obtain a medical opinion if an examination or opinion is 
necessary.  The RO also notified the veteran of his 
responsibility to help the RO obtain all evidence necessary 
to support the claim by informing the RO of relevant medical 
records not already obtained.  The record shows that all 
pertinent evidence has been obtained regarding the claim 
under review.  The Board finds that the VA has satisfied 
provisions of the VCAA.  Quartuccio v. Princippi, 16 Vet. 
App. 183 (2002).

Entitlement to service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1131 (West. 2002).  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic, or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately displayed, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2002).

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of symptoms 
after service is required for service connection. 38 C.F.R. § 
3.303(b).  Congenital or developmental defects, and 
refractive error of the eye, are not diseases or injuries in 
the meaning of applicable legislation for disability 
compensation purposes.  38 C.F.R. § 3.303(c) (2002). 

Any disability resulting from a superimposed disease or 
injury which occurred during service may be considered for 
service connection.  See 38 C.F.R. § 3.303(c); VAOPGCPREC 82- 
90 (1990).

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
examination, acceptance, and enrollment, or if clear and 
unmistakable evidence demonstrates that the injury or the 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. 1111 (West 2002).  
Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity 
during service.  This includes medical facts and principles, 
which may be considered to determine whether the increase is 
due to the natural progress of the condition.  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during, and subsequent to service.  38 
U.S.C.A. 1153 (West 2002); 38 C.F.R. 3.306(b) (2002).

The evidence of record at the time of the October 1966 Board 
decision is summarized.  Service medical records include the 
report of a pre-induction examination of October 1963.  At 
that time the veteran reported that he was in good health, 
had not had any eye trouble and that he wore glasses for 
defective vision.  On examination no abnormality was found 
regarding the eyes and his uncorrected distant vision was 
20/70 bilaterally, corrected to 20/40 and 20/60 on the right 
and left, respectively.  Near vision was reportedly 20/20 
bilaterally, corrected to 20/20 bilaterally.  The summary of 
defects and diagnoses noted refractive error.

The report of a November 1965 examination prior to discharge 
noted findings of corneal dystrophy and optic nerve atrophy 
and binocular amblyopia.  The veteran's uncorrected distant 
vision was 20/60 bilaterally, corrected to 20/30 on the right 
and 20/60 on the left.  The veteran was referred for an 
ophthalmologic consultation, which was conducted in December 
1965.

The veteran was seen at the dispensary in December 1965 for 
complaints regarding vision.  He reported that he had had 
20/20 vision until age 18.  He reported that he was in a car 
accident at age 18 and one-half.  He went to see a doctor at 
age 19 and was told he had a weak left eye and was given 
glasses.  He was drafted at age 22 and when seen by a doctor 
he had 20/40 and 20/60 corrected, in the right and left eyes, 
respectively.  He had 20/20 at near vision, and his eyes were 
intermittently red.  The impression was open angle glaucoma 
in both eyes, right more advanced and prolonged with severe 
constriction of visual field in the right eye.   

An ophthalmological clinic consultation report dated in 
December 1965 shows findings of Axenfeld's Syndrome 
(Posterior Embryotoxon) with open angle glaucoma, bilateral.  
His uncorrected visual acuity 20/25 in the right corrected to 
20/40 and 20/30 in the left eye corrected to 20/40 in the 
left eye.  There was severe constriction of visual fields, 
right eye, uncorrected, to less than 10 degrees.  He was seen 
on several occasions in December 1965 for treatment.  In a 
January 1966 statement the treating ophthalmologist indicated 
that the final diagnosis was Axenfeld's Syndrome (Posterior 
Embryotoxon) with open angle glaucoma, bilateral.  His 
uncorrected vision was 20/40-2 in the right eye and 20/60-1 
in the left eye.  The visual fields showed a marked 
constriction in the right eye down to seven degrees and in 
the left eye to seventeen degrees with a 2 millimeter test 
object.  In a note two days later in January 1966, that 
doctor stated that the condition was congenital. 

A VA hospital summary record of inpatient treatment from 
February to March 1966 contains diagnoses of (1) posterior 
embryotoxon and (2) chronic open angle glaucoma secondary to 
No. 1.  (Axenfeld's Syndrome).  His uncorrected vision was 
20/30 in the right eye and 20/40 in the left eye.  Visual 
fields showed a very small central island on the right and a 
slightly constricted field on the left.

In October 1966 the Board denied service connection for 
glaucoma due to posterior embryotoxon.  At that time the 
Board determined that the diagnosis of Axenfeld's Syndrome 
with open angle glaucoma, bilateral, was made after extensive 
tests during service, and that this disorder was a congenital 
condition which by its very nature preexisted service.  On 
this basis, the Board indicated that the sole issue was 
whether the preexisting eye condition was aggravated during 
military service.  The Board further determined that service 
medical records did not reflect the existence of any 
superimposed disease or injury to the eyes.  In this regard 
the Board noted in its decision that the period of diagnostic 
study and resulting determination was not in and of itself, 
indicative of any aggravation.  The October 1966 Board 
decision is final.  38 U.S.C.A. § 7104.

However, the veteran may reopen his claim by submitting new 
and material evidence.  38 U.S.C.A. § 5108.  The provisions 
of 38 C.F.R. § 3.156(a), provide that "new and material 
evidence" is evidence not previously submitted which bears 
directly and substantially upon the specific matter under 
consideration, is not cumulative or redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  Furthermore, the Court of 
Appeals for the Federal Circuit has indicated that evidence 
may be considered new and material if it contributes "to a 
more complete picture of the circumstances surrounding the 
origin of a veteran's injury or disability, even where it 
will not eventually convince the Board to alter its ratings 
decision."  Hodge v. West, 115 F.3d 1356, 1363 (Fed. Cir. 
1998).

In this case, it is not clear that the RO addressed the issue 
of whether new and material evidence has been submitted in 
order to reopen a claim for service connection for an eye 
disorder.  Nevertheless, regardless of the determination 
reached by the RO, the Board must find new and material 
evidence in order to establish its jurisdiction to review the 
merits of a previously denied claim.  Judicial interpretation 
of the law has construed 38 U.S.C.A. §§ 5108 and 7104 to 
require the Board itself to determine whether new and 
material evidence has been presented before it can reopen a 
claim and readjudicate issues according to the merits of the 
claim.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996).  
Likewise, VA O.G.C. Prec. 05-92, 57 Fed Reg. 49744 (1992) 
provides that the Board has the authority to determine on a 
de novo basis whether a claim has been properly reopened.

Evidence received since the October 1966 Board decision 
includes service medical records, and private medical records 
dated from February 1966 to October 2002.  The service 
medical records provided since October 1966 are mostly 
duplicates of records previously of records.  There are 
service medical records received since October 1966, which 
were not available previously.  These records are a summary 
of hospitalization from December 6 to December 14, 1965 with 
a clinical cover sheet. The summary reflects that the veteran 
was admitted due to open angle glaucoma and Pilocarpine 
toxicity.  On the initial examination visual acuity was 
20/100 in each eye.  The Pilocarpine was discontinued and he 
was started on another medication.  While hospitalized vision 
of 20/25 in the right eye and 20/30 in the left eye were 
recorded.  The discharge diagnosis open angle glaucoma 
(Axenfeld's Syndrome). 

Also received since the October 1966 Board decision were 
private medical records.  A February 1966 private medical 
record noted treatment for glaucoma.  A March 1986 report 
notes optic damage with uncorrected vision in the right eye 
of 20/100 and in the left eye of 20/100 correctable to 20/40 
and 20/30, respectively.  Vision for reading was correctable 
to 20/30 in the right eye and 20/25 in the left eye.  A May 
1999 report of an eye examination contains a prescription for 
eyeglasses, and notes diagnoses pertaining to the veteran's 
vision, of astigmatism, hyperopia, and presbyopia.  

A private medical record dated in October 2002 notes that the 
veteran had been treated by that physician since September 
2002, for legal blindness of the right eye and very 
restricted vision of the left eye.  The private medical 
records received since the October 1966 Board decision 
essentially show continued treatment for the veteran's poor 
vision and eye disorder including previously diagnosed 
glaucoma and are cumulative.  

To summarize, the Board finds that the December 1965 hospital 
summary is new and material evidence in that it pertains 
directly to inservice findings and treatment of the veteran's 
eye disability.  Accordingly the claim is reopened.


ORDER

New and material evidence having been received, the claim for 
service connection for a disability involving the eyes is 
reopened and, to this extent only, the claim is granted.


REMAND

Once a claim is reopened, the Board's final decision must be 
based on a de novo review of the record.  Evans v. Brown, 9 
Vet. App. 273, 283 (1996).  Having reopened the veteran's 
claim, the Board must now consider whether it may render a 
decision based on the evidence of record.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Pursuant to the VCAA, the VA 
has a duty to assist the veteran in the development of 
evidence pertinent to his claim, to include a VA examination 
and opinion if deemed necessary.  Littke v. Derwinski, 1 Vet. 
App. 90 (1990).

After reviewing the current record the Board is of the finds 
that a specialized examination with an opinion regarding 
etiology is appropriate in the veteran's case.  The Board 
also notes that the United States Court of Appeals for the 
Federal Circuit has recently invalidated the regulations, 
which empowered the Board to consider additional evidence 
without prior RO review in the absence of a waiver of such 
review by the veteran or his representation.  Disabled 
American Veterans v. Secretary of Veterans Affairs, Nos. 02-
7304, -7305, -7316 (Fed. Cir. May 1, 2003).   

Accordingly, the case is REMANDED for the following:

1.  A VA examination should be conducted 
by an ophthalmologist in order to 
determine the severity and etiology any 
disorder involving the eyes, to include 
Axenfeld's Syndrome with open angle 
glaucoma.  All tests deemed necessary 
should be performed.  The claim folder is 
to be made available to the examiner in 
conjunction with the examination and the 
examiner is requested to indicate that 
the folder was reviewed.  After the 
examination, the examiner is requested to 
render opinions regarding the following 
questions:

a)	Does the veteran have Axenfeld's 
Syndrome with open angle glaucoma?

b)	If yes, is Axenfeld's Syndrome with 
open angle glaucoma a congenital or 
developmental defect or is it 
considered to be a disease whether of 
congenital, familial or hereditary 
origin?

c)	If Axenfeld's Syndrome with open angle 
glaucoma is a disease, when was it 
initially manifested?

d)	If present at the time of the 
veteran's entry into active duty, 
whether it is as likely as not that 
the preservice Axenfeld's Syndrome 
with open angle glaucoma underwent a 
chronic increase in severity during 
service beyond natural progress?  
Request the examiner to comment on the 
significance of the severe 
constriction of the visual field of 
the right eye first referenced in 
December 1965 as it relates to 
aggravation during service.

e)	If other disabilities of the eyes are 
diagnosed, request the examiner to 
indicate whether the disabilities are 
refractive error, congenital or 
development defects, acquired 
disorders, or diseases regardless of 
origin.  If other disabilities of the 
eyes are diagnosed, request the 
examiner to render an opinion as to 
whether it is as likely as not that 
the disabilities diagnosed are related 
to service or if present at the time 
of the veteran's entry into active 
duty, whether it is as likely as not 
that the preservice eye disorders 
underwent a chronic increase in 
severity during service beyond natural 
progress?  A complete rational for all 
opinions rendered should be included 
in the report.

2.   Thereafter, the RO should 
readjudicate the issue on appeal based on 
a de novo review of the evidence.  If the 
determination remains unfavorable to the 
veteran, he and his representative should 
be provided with a supplemental statement 
of the case (SSOC) that addresses all 
relevant actions taken on the claims for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered.  The veteran 
should be given an opportunity to respond 
to the SSOC prior to returning the case 
to the Board for further review. 

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The veteran need take no action until so informed.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                        
____________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

